Citation Nr: 1400091	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hepatitis C.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from November 1969 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals treatment records from November 1996, August 2002, and December 2007 to October 2012.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for hepatitis C in a January 2009 rating decision; he was notified of this action and apprised of his appellate rights, but did not perfect a timely appeal.

2.  The evidence received since the January 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis C.

3.  The Veteran's COPD is not related to service.


CONCLUSIONS OF LAW

1.  The January 2009 Board decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been presented to reopen a service connection claim for hepatitis C and the claim remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  September 2010 and May 2011 letters issued prior to the June 2011 rating decision provided notice of the requirements for direct service connection and reopening a claim based upon new and material evidence, including the reason for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Accordingly, VA's duty to notify has been satisfied.  The Board also notes that the Veteran received notice concerning several risk factors for Hepatitis C recognized by the medical community in April 2008.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Board notes that the record reflects that the Veteran is receiving Social Security Disability benefits for PTSD.  VA has a duty to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  However, in this instance, because the Veteran's Social Security disability is based upon a psychiatric disorder, the Board finds that the Social Security records are not relevant to the current claim and that VA does not have a duty to obtain the records.

With regard to the claim of entitlement to service connection for COPD, the Board notes that an examination has not been provided.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay statements can satisfy each of these elements in certain circumstances, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); McLendon, 20 Vet. App. at 83.

In this case, the low threshold for affording the Veteran a VA examination is not met.  The Veteran certainly has a diagnosis of COPD and alleges that it is due to exposure to Agent Orange during service.  His service records confirm that he had service in Vietnam; therefore, exposure to herbicides is conceded.  However, as will be explained in further detail below, the only opinion of record suggesting that the Veteran's COPD is due to herbicide exposure is the Veteran's, and he is not competent to make such an opinion.  As such, there is no competent evidence that the COPD may be associated with service, and VA need not afford the Veteran an examination in this case.

VA has a limited duty to assist in claims to reopen.  This duty extends only to requesting evidence from any new source identified by the Veteran.  There is no duty to provide a VA examination with respect to the claim to reopen.  38 U.S.C.A. § 5103A.  There is no evidence that there are outstanding records from sources identified by the Veteran.  Accordingly, VA's duties to notify and assist have been fulfilled.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).


New and Material Evidence in Service Connection for Hepatitis C Claim

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The January 2009 rating decision denied service connection for hepatitis C, finding that the condition neither occurred in nor was caused by service.  The RO specifically noted that, while the Veteran claimed that he was accidentally exposed to blood by combat medics, he had submitted no supporting information, and his service records contained not mention of an accidental exposure to tainted blood.  His records also did not show that he was in combat.  Since the rating decision, the Veteran submitted an April 2010 claim stating that he believes he contracted hepatitis C from somebody's blood.  In his December 2012 appeal, the Veteran states that he donated blood during service and was exposed to the blood of others during combat.  He believed these exposures as well as the risks associated with unsanitary conditions, including needles, caused him to contract hepatitis C.  The record since the prior rating decision also contains VA treatment records which report a continued diagnosis of hepatitis C and the Veteran's history of intravenous drug use.

The Board finds that this evidence is not sufficient to reopen the Veteran's claim.  38 C.F.R. § 3.156(a).  In his prior claim, the Veteran alleged that his hepatitis C was caused by exposure to blood during service.  The Veteran's claims concerning blood exposure are therefore not "new" because they are repetitive of statements in the Veteran's prior claim.  Subsequent treatment records which repeat the Veteran's diagnosis of hepatitis C are not "material" because the records do not relate to the unestablished fact of whether there was an incident in service that is related to the hepatitis C.  The Veteran provided no additional, substantive detail as to how he was exposed to the blood of others, to include any information regarding his claimed combat experiences.  The Board also points out that, prior to January 2009, the Veteran claimed that his exposure to blood was as a combat medic, and his statements since then are contradictory, in that he claims exposure generally as a result of combat and through blood donations.  This contradiction renders the Veteran's statements not credible.  

In addition, blood donation is not one of the risk factors for hepatitis C recognized by the medical community.  While the Board is not bound by Department manuals, circulars, or similar administrative issues, see 38 U.S.C. § 7104(c), the Board recognizes that the Veterans Benefits Administration  (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998).  Prior to and since the January 2009 rating decision, the evidence shows the presence of other risk factors for the Veteran, including repeated tattoos and piercings and heroin use.  The evidence as a whole does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303(a).  New and material evidence has therefore not been submitted and the Veteran's claim of entitlement to service connection for Hepatitis C remains denied.  38 C.F.R. § 3.156(a).

Entitlement to Service Connection for COPD

The Veteran alleges that he has COPD due to Agent Orange exposure.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  COPD is not one of the diseases specified by statute or regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The Veteran is therefore not entitled to invoke this presumption, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board has also considered application of the presumption for certain chronic conditions.  Certain chronic conditions may be presumed to have been incurred during service if they first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A chronic disease is defined as a disease listed in 38 C.F.R. § 3.309.  See Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013).  COPD is not one of the diseases specified for invocation of this presumption.  38 C.F.R. § 3.309.  The Veteran is therefore not entitled to invoke the presumption of service connection for chronic diseases.

The Board finds that the evidence is against a finding of entitlement to service connection for COPD.  The Veteran's service treatment records contain a single report of a sore throat in December 1972, but do not contain complaints of respiratory symptoms.  No respiratory symptoms or abnormalities were noted during an April 1973 separation examination.  In a November 1996 examination, the Veteran reported a history of bronchitis for 20 years.  Both an X-ray and pulmonary function testing were within normal limits.  The VA examiner diagnosed a history of bronchitis.  A December 2007 VA treatment record notes a history of COPD and the Veteran continues treatment for COPD at the VA.  In an April 2008 claim for pension, the Veteran asserted that his COPD began in October 2007.

There is no evidence of respiratory complaint in-service aside from one complaint of a sore throat.  There is also no evidence of record indicating a medical nexus between the Veteran's COPD and service.  The Board notes that the Veteran has opined that his COPD is due to Agent Orange exposure from service.  While laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Initially, the Board notes that the Veteran's statements regarding the onset of his COPD are inconsistent and, therefore, not credible.  When he was seeking pension, he stated that his COPD began in October 2007.  Subsequently, in an April 2011 written statement, the Veteran alleged that he had COPD since service.  Given these contradictory statements, the Board may not rely on the Veteran's report of onset.

With regard to the Veteran's opinion that his COPD is due to Agent Orange exposure, the etiology of COPD is precisely the type of complex medical question as to which the Court has held lay testimony is not competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Since the development of COPD, like cancer, is an internal process, the Board finds that the Veteran is not competent to opine that it is due to herbicide exposure.  In addition, the Veteran's medical history shows that he was a nearly consistent smoker of two packs of cigarettes per day, along with the use of inhaled marijuana.  Nevertheless, the Veteran's statements are not competent to suggest a relationship between COPD and exposure to Agent Orange.  Therefore, there is no competent evidence of record suggesting such a relationship.

The Board therefore finds that the Veteran has a current disability in the form of COPD but that the Veteran's COPD is not caused by a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d at 1167.  In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been received in conjunction with the service connection claim for hepatitis C, the claim is not reopened.

Entitlement to service connection for COPD is denied.


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


